Citation Nr: 1631013	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for coronary artery disease with a history of bypass surgery, claimed as a heart condition, rated 10 percent from July 29, 2005 to September 18, 2005, 10 percent from December 1, 2005 to November 26, 2006 and from January 1, 2007 to October 20, 2010, and 30 percent beginning October 21, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not received a VA examination in conjunction with this claim.  In a July 2016 Written Brief Presentation, the Veteran's representative contended that the Veteran's condition has worsened and he should be afforded an examination to determine the current state of his disability.  In light of this contention, a VA examination is needed to properly assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The most recent VA treatment records are from November 2012.  The most recent private treatment records are from Carolina East Physicians from November 2013.  On remand, all updated VA treatment records should be requested.  Additionally, any outstanding private treatment records should be identified and obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since November 2012.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records regarding coronary artery disease with a history of bypass surgery, claimed as a heart condition, including records from Carolina East Physicians dated since November 2013.

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his coronary artery disease with a history of bypass surgery.  The entire claims file (paper and electronic) must be made available and reviewed by the examiner.  All indicated tests should be conducted, and all findings reported in detail.

4.  Then readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

